Citation Nr: 1538789	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  
 
2.  Entitlement to service connection for a bilateral knee disability.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel

INTRODUCTION
 
The Veteran had active service from July 1978 to July 1981.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
This case was remanded by the Board in April 2013.  The directives of the remand were fulfilled and the case is now again before the Board.  
 
The Veteran was afforded a videoconference hearing in April 2015.  A transcript of the hearing is associated with the claims file.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence of a back disability in service and no competent evidence relating his current back disability to service.  
 
2.  There is no competent evidence of a bilateral knee disability in service and no competent evidence relating his current bilateral knee disability to service.  

3.  There is no competent evidence of compensably disabling arthritis of either the back or knees within one year following the appellant's separation from active duty.

CONCLUSIONS OF LAW
 
1.  A back disability was not incurred in service, nor may arthritis of the spine be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  
 
2.  A bilateral knee disability was not incurred in service, nor may arthritis of the knees be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  
 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of an in-service event or disability and no indication that the current disabilities may be related to service.  Therefore, a VA examination is not required.  There is no additional evidence that need be obtained.  
 

Merits of the Claim
 
Generally, to be granted entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 
 
For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
The Veteran's service treatment records do not reveal any complaints, findings or diagnoses pertaining to either a back or knee disorder.  There is also no evidence of compensably disabling arthritis within a year of the appellant's separation from active duty.

The Veteran sought VA outpatient treatment for his disabilities, however, the record shows that the earliest treatment for complaints of back and knee pain date from May 2005, more than 20 years following the appellant's discharge from active duty.  Moreover, at that time the appellant reported only a six to eight month history of back pain.  In August 2005, the Veteran complained of chronic low back pain/  Clinical examination revealed evidence of moderate lumbar spinal stenosis at L3/4 and moderate foraminal narrowing bilaterally at L5/S1. There were also facet arthropathy and myofascial components.  No opinion was offered addressing the etiology of any diagnosed back disorder. 

The Veteran submitted written statements and testified at his April 2015 hearing.  In his November 2011 written statement, the Veteran acknowledged that his service records did not show any of the claimed disabilities, but stated that he had been dealing with joint pain all his life.  At the hearing, the Veteran testified that his duties as a helicopter repairman in service were physically strenuous, that he was air assault qualified, and that qualification required additional training and monthly jumps from a helicopter in full gear.  The Veteran stated that he felt his back disability was caused by what he did in service, despite acknowledging that it came on later and that he did not injure himself in air assault training.  The appellant stated that he was first told about degenerative disc disease in the early 2000s and that his first knee treatment was in 2005 or 2006.  
 
Here, there is no medical opinion which relates the Veteran's disabilities to service.  As discussed above, there is no pertinent evidence of an inservice event or injury.  Therefore, VA was not required to afford the Veteran an examination.  The Veteran has opined that his current disabilities are related to service, but as a lay person untrained in the field of medicine he does not have the education or training to offer an opinion addressing the etiology of either a back or knee disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran acknowledged that he was not injured in service.  There is no evidence of an injury or event in service and no competent evidence relating the Veteran's current disabilities to service.  Therefore, the claim fails the second and third steps of the Shedden test, and the Board cannot grant entitlement to service connection.  
 
Accordingly, the preponderance of the evidence is against the claims.  As such, the benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to service connection for a back disability is denied.  
 
Entitlement to service connection for a bilateral knee disability is denied.  
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


